Title: From George Washington to Egbert Benson, 2 June 1783
From: Washington, George
To: Benson, Egbert


                  
                     Gentlemen
                     Head Quarters 2d June 1783
                  
                  I transmit to you a Copy of a Resolution of Congress which passed the 26th ulto Claimg Property of the United States &ca & remonstratg against sendg off Negroes.
                  The purport of this Act you will collect from its perusal—I have only to request that you will be pleased to pay strict Attention to the Injunctions of Congress contained therein.  I am &ca.
                  
               